Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 25 May 1806
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Washington May 25 1806

The pleasure I recieved on reading your account of our charming Children my best beloved friend you can more readily concieve than I describe I can believe that George grows like me but Johns round face and deep dimples must I think be infinitely more like his father who has ever been celebrated for this to me fascinating beauty the delight I feel at learning that they still talk of me is exquisite but I dare not flatter myself with a hope that they will have the slightest recollection of my person when I return either the pinions of Time have been terribly clipt or the total inactivity into which I am sunk makes it him lag most  tediously even my approaching hours of pain hold out some prospect of relief from this dreadful insipidity and I really antitipate it with pleasure—you I presume are so fully occupied in preparations for the approaching ceremony in which you are to shine pre-eminent as to be altogether unable to judge of the vacuity I complain of but after having been accustom’d to the cares of a family it is difficult to find a substitute for such an employment one of my disappointments and not the least is the being ever so far from you on this occasion as I proposed to be present and expected great gratification from hearing you speak in Public which is a pleasure I have hitherto been deprived of I shall feel some degree of anxiety untill it is over though I entertain no doubt whatever of your giving general and unlimitted satisfaction in any language—.
Mrs: Mason is at length confined (after a miscalculation of five weeks) and has a Son. Daughters appear to be the fashion among you Mrs Norton does well I think which of the Mrs. Foster’s is it that has a daughter we are all well here excepting little Walter who I am fearful is much more unwell than his parents are aware of was he mine I should be apprehensive of a gradual but almost imperceptable decline Mr. Hellen has return’d from Baltimore some of his friends have recommended a new fashion’d medecine with which he has been dosing himself untill he has made himself quite sick. he remains very uncertain about the House the agents refuse to let it for any time.
 he has been very fortunate in the Sales of the Tobaco he shipped last year should he be as successful the present and he has purchaced very largely at a very low price he will make a fortune—
Mon amie I fear you will think I teaze you but I wish you would suffer me to buy the piece of Sheeting we talked of getting once a year I am much in want of them here and have leisure enough to make them 30 Dollars was the sum we intended to devote to this purpose—I wish—if you can find such a thing as very fine small tooth comb you would send it me for my infant I cannot procure one fine enough here or in Baltimore. The way in which you are going to live really makes me unhappy and I cannot concieve but what  might find some place in Boston much more agreeable and more suitable than the plan you have adopted I have always supposed it was very easy to find houses to board in in Boston and cannot imagine what can be your difficulty particularly as you do not take the child—
Adieu my beloved friend Kiss my sweet Boys and remember me affectionately to all at home most sincerely do I wish I was at Johns beauty house I thank you for Georges first attempt in writing which does him and his dear papa infinite credit—I can but repeat how tenderly and unalterably attached remains ever your

L. C. Adams.Direct your letters Mrs J Q Adams